GRADY, J.,
Concurs:
I concur with the majority and write separately only to comment on the applicability to this case of the rule of State v. Smith (1989), 45 Ohio St. 3d 255, upon which appellee relies. In my view, Smith does not control our inquiry or decision in this case, for two reasons.
First, the particular view of Fourth Amendment considerations adopted in Smith proceeds largely from the determination that there had not been a seizure of the person prior to the search in question. In Smith, the police asked the defendant merely to "come here a minute." Smith, supra, at 256. The Supreme Court concluded that, without more, "a reasonable person in appellant's position would have believed he was free to leave at any time, prior to his actual arrest following the discovery of contraband." Smith, supra, at 258. On that basis and according to the rule of United States v. Mendenhall (1980), 446 U.S. 544, the defendant in Smith could have reasonably concluded that he was free to leave at time.
In this case, officers directed appellant to stop as he was walking away from them toward a house, and was further told by officers that if he did not stop they would come into the house *71and get him. Their language clearly indicated that "compliance with (their) request might be compelled." United States v. Mendenhall, supra, at 554. Appellant could not have reasonably concluded that he was free to leave at any time, and there was clearly a seizure on the basis of the officers' directions to appellant. As officers had then made only an investigative stop and not a lawful arrest, they were not authorized to search appellant's person for contraband. Terry v. Ohio (1968), 392 U.S. 1. Even were we to construe these facts as constituting an arrest, the arrest itself and the warrantless search of appellant's person incident to it could be conducted only if the officers possessed probable cause to believe that a crime had been committed. Henry v. United States (1959), 361 U.S. 98.
As a send point of distinction, the nature and quality of the information possessed by the officers in Smith more closely conforms to standards of probable cause than did the information relied upon by the officers in this case as a pretext for their search. In Smith, the police observed the defendant leave the residence of Wilma Balducci, a known felon. Six months earlier,police raided the residence and discovered drug paraphernalia. Further, the officers had personally received tips from reliable informants that Balducci was dealing drugs from the location. Finally, the officers observed the defendant leave Balducci's home carrying a bag in a fashion they described as "gingerly." Given the officers' knowledge, and the observations they were personally able to make, and the totality of the circumstances, sufficient independent facts existed in Smith to confirm the officers' suspicions and justify their actions according to probable cause standards.
By contrast, the police here acted from no personal observations or knowledge indicating criminal activity. They relied exclusively on unsubstantiated hearsay. Several days prior, they received from a hotel manager an unsubstantiated allegation that one Michael McDonald "could have been selling" drugs out of a hotel room adjacent to another room in which police discovered cocaine. On the day of the arrest, the officers received a radio report that four men were dealing drugs out of a blue Cadillac. The officers did not observe the appellant in that transaction or to have any contactwith the Cadillac, which they saw leaving the vicinity as they approached. At the point in time that officers seized appellant by ordering him to stop, they were not aware that he was Michael McDonald. They had no idea of his identity. Thus, nothing known to the officers at the time of the seizure of appellant, save unsubstantiatedhearsay, connected appellant to any criminal activity. While officers were not prohibited from making reasonable inquiries or appellant, or even of ordering him to stop and come to them for those inquiries, they were then only acting out of suspicion and not out of probable cause. Therefore, they had no basis to arrest appellant and they had no basis to search his person without a warrant. Henry v. United States, supra.